Citation Nr: 0302521	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  99-16 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for missing teeth.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

bvarpeltier


INTRODUCTION

The appellant had active service with the Army National Guard 
from October 1995 to February 1996.  He also had more than 
four months of total prior inactive service.

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  To implement the provisions of the law, the VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions. 

This case was remanded by the Board in January 2001 to obtain 
dental records and an exam.  In February2001, the RO properly 
requested the dental records.  A response to the request for 
dental records was received in March 2001; however, it was 
indicated that those records were located in another record 
unit, and that the request would be forwarded to the 
appropriate unit.  The RO subsequently scheduled a VA dental 
examination, and a nexus was not found.  In October 2002, a 
second request for dental records was initiated, but there is 
not response to that request recorded in the file.  There is 
no evidence that any further attempts were made by the RO to 
secure copies of the aforementioned dental records. The 
remand was returned to the Board in an incomplete state.  As 
the RO has not fully complied with the January 2001 Board 
remand, additional development is necessary.  Stegall v. 
West, 11 Vet. App 268 (1998).

In this case, the record reflects that in a November 1997 
statement the veteran reported that while on active duty for 
training on October 22, 1995, he was hit in the mouth with 
someone's elbow.  He claimed that the trauma to teeth numbers 
24 and 25 required their eventual removal on October 25, 
1995, at Fort Benning, Georgia.  He stated that the teeth 
were eventually replaced at Fort Drum, New York, on November 
4, 1996.  The medical record pertaining to the replacement on 
November 4, 1996, is in the claims folder.  However, there is 
no record pertaining to treatment and evaluation at Fort 
Benning, Georgia, on either October 22, 1995, or October 25, 
1995.  The Board believes that an attempt must be made to 
secure all outstanding medical records pertaining to the 
appellant's National Guard service. See Hayre v. West, 188 
F.3d 1327 (Fed.Cir. 1999); VCAA Section 3(a) (to be codified 
at 38 U.S.C. § 5103A(c)(1)).

In view of the foregoing, the Board believes that the duty to 
assist the claimant in developing his claim requires further 
action and the case is REMANDED for the following:

1.  The appropriate service department 
should be contacted and asked to 
provide the dental records pertaining 
to reported treatment of the appellant 
at the dental clinic at Fort Benning, 
Georgia, in October 1995. Any efforts 
to obtain the records must be 
documented in the claims file. Any 
records received should be associated 
with the claims file.

2. Thereafter, the appellant should be 
scheduled for a dental examination. The 
claims file and a copy of this REMAND 
must be made available to and reviewed 
by the examiner prior to the 
examination. Any necessary studies, to 
include X-ray testing, should be 
conducted. The examiner should review 
the results of any testing prior to 
completion of the report. The examiner 
is requested to provide an assessment 
as to whether it is as likely as not 
that the missing teeth numbers 24 and 
25 are attributable to trauma the 
appellant reportedly sustained during 
active duty in October 1995. The 
examiner should provide the complete 
rationale for any conclusion reached. 
The appellant is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

3. The RO should then review the claims 
file and ensure that all notification 
and development actions required by the 
VCAA are completed. 

If the benefit sought on appeal remains denied, the appellant 
and his representative should be provided with a supplemental 
statement of the case. The supplemental statement of the case 
must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently in appeal. An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board for further appellate review, if 
otherwise in order. By this REMAND, the Board intimates no 
opinion as to any final outcome warranted. No action is 
required of the claimant until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes). In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21- 1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




